Counsel for plaintiff and defendant in error have agreed upon a form of the judgment of the District Court, which, in punctuation and arrangement, so differs from the judgment as it appears in the transcript as to change its effect. Both motions for rehearing are granted. The judgment heretofore rendered in this cause is set aside and the judgments of the District Court and Court of Civil Appeals are reversed, and this court now enters such judgment as should have been entered by the District Court, as follows: It is ordered and decreed that the deed of trust executed by John Woeltz and Ida Woeltz to J.A. Daugherty, trustee, dated August 16, 1893, be and the same is hereby declared to be a valid lien upon *Page 155 
lots Nos. 7 and 8 in block No. 30, in the city of San Antonio, and also upon that portion of lots Nos. 13 and 14 in said block No. 30, which is covered by the business house erected upon the corner of Chevas Street and North Pecos Street with a front of 68 feet on Chevas Street and running back between parallel lines 60 feet. It is further ordered and decreed that the said deed of trust be and it is hereby declared to be invalid as to, and holding no lien upon, lots Nos. 12, 13, and 14 in block No. 30, in the said city of San Antonio, except the parts of lots Nos. 13 and 14 occupied by the business house, as above described, and it is also decreed that the said deed of trust be and the same is hereby declared invalid as to that part of lot No. 2 in block 4, occupied by Woeltz as a place of business at the date of the execution of the said deed of trust, which part of said lot is described as follows, to wit: Having a front of 20 varas on the east side of North Pecos Street and a depth between parallel lines of 60 varas, and bounded, south by Chevas Street, west by North Pecos Street, and being 20x60 varas off the south side of the said lot No. 2 in block No. 4, which block is bounded north by Hidalgo Street, south by Chevas Street, west by Pecos Street, and east by San Saba Street. It is ordered that as to all other matters, the said motions of each of the said parties, plaintiff and defendant in error, be and the same are hereby overruled.
Corrected judgment rendered by agreement.